EXHIBIT 10.1 [form8-k.htm]

URS CORPORATION
RESTATED INCENTIVE COMPENSATION PLAN


Amended and Restated Effective March 25, 2009




1.    Purpose and General Background.  The URS Corporation Restated Incentive
Compensation Plan (the “Plan”) is intended to provide incentive compensation to
individuals who make an important contribution to the financial performance of
URS Corporation (“URS”) and its Affiliates.  Specific Plan objectives are to:
(i) focus key Employees on achieving specific financial targets; (ii) reinforce
a team orientation; (iii) provide significant award potential for achieving
outstanding performance; and (iv) enhance the ability of URS and its Affiliates
to attract and retain highly talented and competent individuals.
 
Each Award provided by the Plan constitutes a Performance Cash Award (as defined
in the URS Corporation 2008 Equity Incentive Plan, as amended from time to time
(the “EIP”)) and shall be governed by the provisions of the EIP, the Plan, and
any documents regarding the application of the Plan with respect to a particular
Plan Year.  In the event of any conflict between the provisions of the EIP, the
Plan and any such documents, the provisions of the EIP shall control.  In the
event of any conflict between the provisions of the EIP, the Plan or any such
documents and the provisions of a Designated Participant’s employment agreement,
the provisions of the Designated Participant’s employment agreement shall
control.
 
2.     Definitions.
 
(a) “Affiliate” shall mean, at the time of determination, any “parent” or
“subsidiary” of URS as such terms are defined in Rule 405 of the Securities Act
of 1933, as amended.  The Committee shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is so determined.
 
(b) “Actual Award” or “Award” shall mean the incentive amount earned under the
Plan by a Designated or Non-Designated Participant.
 
(c) “Actual Bonus Pool” or “Actual Pool” shall mean the calculated amount
available for distribution to all Designated and Non-Designated Participants
under the provisions of the Plan.
 
(d) “Base Salary” shall mean the actual base earnings of a Designated
Participant for the Plan Year, exclusive of (i) any bonus payments under this
Plan or any other prior or present commitment (including contractual
arrangements), (ii) any salary advance, (iii) any allowance or reimbursement,
and (iv) the value of any basic or supplemental employee benefits or
perquisites.  Base Salary refers only to amounts earned while a Designated
Participant during the Plan Year.
 
(e) “Board” shall mean the Board of Directors of URS.
 
(f) “CEO” shall mean the Chief Executive Officer of URS.
 
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(h) “Compensation Committee” or “Committee” shall mean the Compensation
Committee of the Board.  The Committee shall consist solely of two (2) or more
outside directors, as defined in Section 162(m) of the Code.
 
(i) “Covered Employees” shall mean the CEO and the four (4) highest compensated
officers (other than the CEO), as defined in Section 162(m) of the Code, of URS
and its Affiliates.
 
i

--------------------------------------------------------------------------------


(j) “Designated Participant” shall mean an Employee of URS or an Affiliate
designated by the Committee or, if not a Section 16 Officer, by the CEO to
participate in the Plan.  Designation will be made only in writing.
 
(k) “EIP” shall mean the URS Corporation 2008 Equity Incentive Plan.
 
(l) “Employee” shall mean an employee of URS or an Affiliate.
 
(m) “Fiscal Year” shall mean the fiscal year of URS.
 
(n) “Maximum Award” shall mean the maximum amount to be paid to a Covered
Employee for each Plan Year, which amount shall be up to three (3) times Base
Salary, as in effect on the first day of the Plan Year, but in no event shall
any Maximum Award exceed five million dollars ($5,000,000).
 
(o) “Non-Designated Participant” shall mean an Employee who is not a Covered
Employee and who is selected to receive an award under the Plan on the basis of
outstanding individual performance.  Employee selection will be made at the end
of the Plan Year, either by the Committee at the recommendation of the CEO if
involving a Section 16 Officer, or by the Committee or the CEO if not involving
a Section 16 Officer.  Unlike Designated Participants, Non-Designated
Participants will not be assigned Target Award Percentages.
 
(p) “Performance Criteria” shall mean the one or more criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Plan Year.  The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, or any ratio
between two or more of, the following: (i) earnings before interest, taxes,
depreciation and amortization (“EBITDA”); (ii) earnings before interest and
taxes (“EBIT”); (iii) earnings before unusual or nonrecurring items; (iv) net
earnings; (v) earnings per share; (vi) net income; (vii) gross profit margin;
(viii) operating margin; (ix) operating income; (x) net operating income; (xi)
net operating income after taxes; (xii) growth; (xiii) net worth; (xiv) cash
flow; (xv) cash flow per share; (xvi) total stockholder return; (xvii) return on
capital; (xviii) stock price performance; (xix) revenues; (xx) costs; (xxi)
working capital; (xxii) capital expenditures; (xxiii) changes in capital
structure; (xxiv) economic value added; (xxv) industry indices; (xxvi) expenses
and expense ratio management; (xxvii) debt reduction; (xxviii) profitability of
an identifiable business unit or product; (xxix) levels of expense, cost or
liability by category, operating unit or any other delineation; (xxx)
implementation or completion of projects or processes; (xxxi) contribution;
(xxxii) average days sales outstanding; (xxxiii) new sales; and (xxxiv) to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance selected by the Committee.  The Committee shall,
in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for a Plan Year.
 
(q) “Performance Goals” or “Goals” shall mean, for a Plan Year, the one or more
goals established by the Committee for the Plan Year based upon the Performance
Criteria.  Performance Goals may be set on a URS-wide basis, with respect to one
or more business units, divisions, Affiliates, or business segments, and in
either absolute terms or relative to other Performance Criteria or internally
generated business plans approved by the Board, the performance of one or more
comparable companies or a relevant index.  As authorized under the EIP, the
Committee shall appropriately make adjustments in the method of calculating the
attainment of Performance Goals for a Plan Year as follows, provided that such
adjustments shall only be made with respect to any of the following that are
objectively determinable and determined by the Committee to have a material
effect on the calculation of the Performance Goals: (i) to exclude restructuring
and/or other nonrecurring charges; (ii) to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;
(iii) to exclude the effects of changes to generally accepted accounting
standards required by the Financial Accounting Standards Board; (iv) to exclude
the effects of any statutory adjustments to corporate tax rates; (v) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (vi) to exclude any other unusual, non-recurring gain or
loss or other extraordinary item; (vii) to respond to, or in anticipation of,
any unusual or extraordinary corporate item, transaction, event or development;
(viii) to respond to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; (ix) to exclude the
dilutive effects of acquisitions or joint ventures; (x) to assume that any
business divested by URS achieved performance objectives at targeted levels
during the balance of a Plan Year following such divestiture; (xi) to exclude
the effect of any change in the outstanding shares of common stock of URS by
reason of any stock dividend or split, stock repurchase, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other similar corporate change, or any distributions to common
shareholders other than regular cash dividends; (xii) to reflect a corporate
transaction, such as a merger, consolidation, separation (including a spinoff or
other distribution of stock or property by a corporation), or reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code); and (xiii) to reflect any partial or complete
corporate liquidation.  The Committee also retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
 
ii

--------------------------------------------------------------------------------


(r) “Plan” shall mean this URS Corporation Restated Incentive Compensation Plan,
as amended from time to time.
 
(s) “Plan Year” shall mean the Fiscal Year over which performance is measured
under this Plan; provided, however, that with respect to any Covered Employee
who is hired during the Plan Year after the Committee has established the
Performance Goals for the Plan Year, the term “Plan Year” shall mean the period
over which performance is measured under this Plan for such Covered Employee
pursuant to Section 4(d).
 
(t) “Section 16 Officer” shall mean a Covered Employee and any other executive
officer of URS and its Affiliates designated or reasonably expected to be
designated as an “executive officer” of URS within the meaning of the Securities
Exchange Act of 1934, as amended.
 
(u) “Target Award” shall mean a Designated Participant’s Target Award Percentage
multiplied by the Designated Participant’s Base Salary earned during the Plan
Year.  This amount represents the anticipated payout to the Designated
Participant if all applicable Performance Goals are met at targeted levels.
 
(v) “Target Award Percentage” shall mean a percentage of Base Salary assigned to
a Designated Participant in accordance with the provisions of the Plan.
 
(w) “Target Bonus Pool” or “Target Pool” shall mean the amount anticipated to be
distributed to all Designated and Non-Designated Participants if all applicable
Performance Goals are met at targeted levels.  Separate Target Bonus Pools may
be established for URS and for one or more of its Affiliates and business units,
as determined by the Committee.
 
(x) “Termination” shall mean the Designated Participant’s ceasing his or her
service with URS or any of its Affiliates for any reason whatsoever, whether
voluntarily or involuntarily, including by reason of death or permanent
disability.
 
(y) “URS” shall mean URS Corporation, a Delaware corporation.
 
(z)  “Year-end” shall mean the end of the Fiscal Year.
 
3.    How Awards Are Earned Under the Plan.
 
(a) General Plan Description.  The Plan provides the opportunity for key
Employees to receive cash Awards based on the performance of URS, one or more of
its Affiliates and/or one or more of its business units, and on individual
performance.  An overview of how the Plan works follows.
 
In general, certain Designated Participants will be selected to participate in
the Plan at the beginning of or during the Plan Year.  Upon selection to
participate in the Plan, each Designated Participant will be assigned a Target
Award Percentage.  This Target Award Percentage, multiplied by the Designated
Participant’s Base Salary earned during the Plan Year, will equal the Designated
Participant’s Target Award.  This Target Award represents the amount that is
expected to be paid to a Designated Participant if specified Performance Goals
have been fully met at targeted levels.
 
iii

--------------------------------------------------------------------------------


In addition, funds will be set aside for discretionary Awards to selected other
Employees (referred to as Non-Designated Participants), who have demonstrated
outstanding individual performance during the Plan Year.
 
The sum of all Target Awards for Designated Participants and expected payouts to
Non-Designated Participants will equal the Target Bonus Pool.  The Actual Bonus
Pool and Actual Awards may be greater or less than the Target Bonus Pool and
Target Awards, and will be determined based on the actual achievement of the
Performance Goals for the Plan Year as detailed further in Sections 3(f) and
3(g).  Separate Target Bonus Pools may be established for URS and each of its
Affiliates.
 
(b) Designated and Non-Designated Participants.  Plan participation is extended
to selected Employees who, in the opinion of the Committee on the recommendation
of the CEO if a Section 16 Officer (other than the CEO), or in the opinion of
the CEO and/or the Committee if not a Section 16 Officer, have the opportunity
to significantly impact the annual operating success of URS and/or its
Affiliates.  These Employees are the Designated Participants and will be
notified in writing of their selection to participate in the Plan.  This
notification letter for all Designated Participants except Covered Employees
will be signed by the CEO.  The Committee will determine the Plan participation
of all Covered Employees, and the letter of notification to a Covered Employee
will be signed by the Chairman of the Committee.
 
In addition to the Designated Participants, there may be a group of other
Employees who are selected to receive Awards based on their outstanding
individual performance during the Plan Year.  These other Employees are the
Non-Designated Participants and will not be selected until the completion of the
Plan Year.  The selection of any Non-Designated Participant who is a Section 16
Officer may be made only by the Committee on the recommendation of the CEO, and
the selection of any other Non-Designated Participant may be made by either  the
Committee on the recommendation of the CEO or the CEO.
 
(c) Target Award Percentages for Designated Participants.  Each Designated
Participant will be assigned a Target Award Percentage by the Committee or, if
not a Section 16 Officer, by the Committee or the CEO.  The Committee, in its
sole discretion, may consider recommendations made by the CEO as to individual
Target Award Percentages for Designated Participants (other than the CEO).  The
individual’s Target Award Percentage, when multiplied by the individual’s Base
Salary earned during the Plan Year, represents the individual’s Target Award,
which is the anticipated payout to a Designated Participant if the applicable
Performance Goals are met at targeted levels.  Each Designated Participant’s
Target Award Percentage will be included in the letter of notification described
in Section 3(b) above.
 
(d) Target Bonus Pool.  The Target Bonus Pool will equal the sum of all Target
Awards for Designated Participants plus an amount set aside for possible
distribution to Non-Designated Participants.
 
(e) Performance Goals.  The Performance Goals for the Plan Year for the
Designated Participants will be determined by the Committee or, if not involving
a Section 16 Officer, by the Committee or the CEO.  Performance Goals will be
based on any one, all or a combination of the Performance Criteria.  The weight
to be given to each of the Performance Criteria shall be determined by the
Committee or, if not involving a Section 16 Officer, by the Committee or the
CEO.  The relative weighting of Performance Goals with respect to Target Awards
for Designated Participants, other than Covered Employees, may be changed for
such Designated Participants at the end of the Plan Year.  The Committee, or if
not involving a Section 16 Officer the Committee or the CEO, may establish
different Performance Goals for URS, for one or more Affiliates and for one or
more business units and may establish different Performance Goals for each
Designated Participant or for groups of Designated Participants.
 
(f) Relationship Between Performance and the Actual Bonus Pool.  The Actual
Bonus Pool will vary from the Target Pool based on the actual performance of URS
or the relevant Affiliate or business unit(s) relative to the Performance Goals
for the Plan Year.  The Actual Pool will vary in relationship to the Target Pool
based on a written schedule of possible outcomes approved by the Committee for
each Plan Year, and such schedule shall include a limit on the Actual Bonus
Pool, which limit may be later raised at the discretion of the Committee but
without any effect on the Actual Award paid to a Designated Participant who is a
Covered Employee (who shall be subject to a Maximum Award).  The Committee may
approve a separate schedule for URS, one or more Affiliate or one or more
business units.
 
iv

--------------------------------------------------------------------------------


(g) Actual Awards to Designated and Non-Designated Participants.  Actual Awards
to Designated Participants may be greater or less than the Target Awards of
those Designated Participants, and will be determined based on the achievement
of the respective Performance Goals of the Designated Participants for the Plan
Year and the relationship between the Actual Bonus Pool and the Target Pool as
contemplated by Section 3(f) above.
 
After allocating Actual Awards to Designated Participants pursuant to the
preceding paragraph, the remaining funds in the Actual Pool will be available
for allocation to Non-Designated Participants.
 
Actual Awards distributed to Non-Designated Participants who are Section 16
Officers will be determined on a discretionary basis by the Committee, and
Actual Awards distributed to other Non-Designated Participants will be
determined on a discretionary basis by either the Committee or the CEO.  URS and
its Affiliates are under no obligation to distribute any of the Actual Pool to
Non-Designated Participants.  The sum of all Awards to Non-Designated
Participants may not exceed the amount available in the Actual Pool after Actual
Awards have been allocated to Designated Participants.
 
Notwithstanding any provision of the Plan to the contrary, the maximum payment
under the Plan for any Plan Year to any Designated Participant or Non-Designated
Participant shall not exceed five million dollars ($5,000,000).
 
(h) Special Rules for Covered Employees.  Notwithstanding any provision of the
Plan to the contrary, the Committee shall establish Target Award Percentages,
Performance Goals, the relationship between actual performance and the
Performance Goals as contemplated by Section 3(f), and any other term necessary
under the Plan to determine the Actual Awards for Covered Employees not later
than ninety (90) days after the beginning of each Plan Year, provided that the
outcome is substantially uncertain at such time; provided, however, that such
ninety (90) day requirement shall not apply in the case of a Covered Employee
whose remuneration, within the meaning of Section 162(m) of the Code, for the
Fiscal Year, in the determination of the Committee, is not expected to exceed
one million dollars ($1,000,000).
 
4.    Other Plan Provisions.
 
(a) Award Payment.  Assessment of actual performance and payout of Awards will
be subject to completion of the Year-end independent audit and certification by
the Committee that the applicable Performance Goals and other material terms of
the Plan have been met.
 
The Actual Award earned will be paid to a Designated Participant (or the
Designated Participant’s heirs in the case of death) in cash within thirty (30)
days following the completion of both the above-referenced independent audit and
certification by the Committee.  Awards to Non-Designated Participants shall be
paid concurrently to the extent practicable, but in any case within thirty (30)
days following the payment of Awards to Designated Participants.  Payroll and
other taxes will be withheld as required by law.
 
(b) Employment.  In order to receive an Award under the Plan, a Designated
Participant must be employed by URS or an Affiliate on the last day of the Plan
Year, except as otherwise provided herein.  Selection for participation in the
Plan does not convey any employment rights.  Terms and conditions of Designated
Participants’ employment agreements with URS or its Affiliates addressing issues
other than payment of bonus or incentive compensation, if any, supersede the
terms and conditions of the Plan.
 
(c) Termination.  If Termination of a Designated Participant occurs prior to the
end of the Plan Year by reason of the Designated Participant’s death, Disability
or Retirement (as such terms are defined in the EIP), excluding the Retirement
of a Covered Employee, the Designated Participant (or the Designated
Participant’s heirs in the case of death) will be eligible to receive a pro-rata
Award based on the time employed as a Designated Participant and the Performance
Goals achieved for the Plan Year.  Designated Participants who have earned an
Award on this basis will receive payment on the same schedule as other
Designated Participants.  The formula used to prorate the Awards shall be to
adjust an otherwise full award by a fraction, the numerator of which is the
number of days (or whole months) for which the Designated Participant was
employed as a Designated Participant during the Plan Year and the denominator of
which is 365 (or 12) (or if the Plan Year applicable to the Designated
Participant is less than the full Plan Year, the total number of days or whole
months in the applicable Plan Year).
 
v

--------------------------------------------------------------------------------


If Termination of a Designated Participant occurs prior to the end of the Plan
Year for any other reason (whether voluntarily or involuntarily), the Designated
Participant will forfeit the opportunity to earn an Award under the Plan, except
as otherwise provided for by the Committee or, if not involving a Section 16
Officer, by the Committee or the CEO; provided, however, that if Termination of
a Covered Employee occurs prior to the end of the Plan Year, such Covered
Employee shall not receive an Award at the discretion of the Committee or
otherwise except as provided in the preceding paragraph.
 
(d) Other Pro-Rata Awards.  Any Designated Participant (other than a Covered
Employee who is hired after the Committee has established the Performance Goals
for the Plan Year) who has been hired and selected during the Plan Year for Plan
participation and who has served a minimum of three (3) months as a Designated
Participant will be eligible to receive a pro-rata Award based on the time
employed as a Designated Participant and the Goals achieved for the Plan Year,
provided that the Designated Participant is employed by URS or an Affiliate on
the last day of the Plan Year (except as provided under Section 4(c)).  The
Committee, or if not involving a Section 16 Officer the Committee or the CEO,
will establish the Target Award Percentage for such Designated Participants as
soon as practicable after the individuals are selected, but not later than
fifteen (15) days after the selection date.  The formula used to prorate the
Awards shall be to adjust an otherwise full award by a fraction, the numerator
of which is the number of days (or whole months) for which the individual was a
Designated Participant during the Plan Year and the denominator of which is 365
(or 12).
 
With respect to any Covered Employee who is hired during the Plan Year after the
Committee has established the Performance Goals for the Plan Year, in order for
such Covered Employee to be eligible for an Award under the Plan, (i) the
Covered Employee must be selected for Plan participation on his or her date of
hire, (ii) the Committee must establish the Performance Goals and Target Award
Percentage applicable to the Covered Employee no later than ninety (90) days
after the Covered Employee’s commencement of service, provided that the outcome
is substantially uncertain at such time, (iii) the Covered Employee must have
served a minimum of three (3) months as a Designated Participant during the Plan
Year, and (iv) the Covered Employee must be employed by URS or an Affiliate on
the last day of the Plan Year (except as provided under Section 4(c)).
 
(e) Plan Funding.  Estimated payouts for the Plan will be accrued monthly and
charged as an expense against the income statements of URS and its Affiliates,
as applicable.  At the end of each fiscal quarter, the estimated Actual Awards
under the Plan will be evaluated based on actual performance to date.  The
monthly accrual rate will then be adjusted so that the cost of the Plan is fully
accrued at Year-end.  Accrual of Awards will not imply vesting of any individual
Awards to Designated Participants.
 
(f) Plan Administration.  Responsibility for decisions and/or recommendations
regarding Plan administration are divided between the CEO and the
Committee.  Notwithstanding the foregoing, the Committee retains final authority
regarding all aspects of Plan administration, the resolution of any disputes,
and application of the Plan in any respect to a Covered Employee.  The Committee
may, without notice, amend, suspend or terminate the Plan.
 
(g) Assignment of Employee Rights.  No Employee has a claim or right to be a
Designated Participant or a Non-Designated Participant (collectively, a
“Participant”) in the Plan, to continue as a Participant, or to be granted an
Award under the Plan.  URS and its Affiliates are not obligated to give uniform
treatment (e.g., Target Award Percentages, discretionary Awards, etc.) to
Employees or Participants under the Plan.  Participation in the Plan does not
give an Employee the right to be retained in the employment of URS or its
Affiliates, nor does it imply or confer any other employment rights.
 
Nothing contained in the Plan will be construed to create a contract of
employment with any Participant.  URS and its Affiliates reserve the right to
elect any person to its offices and remove Employees in any manner and upon any
basis permitted by law.
 
vi

--------------------------------------------------------------------------------


Nothing contained in the Plan will be deemed to require URS or its Affiliates to
deposit, invest or set aside amounts for the payment of any
Awards.  Participation in the Plan does not give a Participant any ownership,
security, or other rights in any assets of URS or any of its Affiliates.
 
(h) Withholding Tax.  URS or an Affiliate will deduct from all Awards paid under
the Plan any taxes required by law to be withheld.
 
(i) Effective Date. The Plan is effective as of March 25, 2009, and will remain
in effect until suspended or terminated by the Committee.
 
(j) Validity.  In the event any provision of the Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Plan.
 
(k) Applicable Law.  The Plan will be governed by and construed in accordance
with the laws of the State of California.
 
vii

--------------------------------------------------------------------------------